Opinion by
Hurt, J.
§ 13. Limitation; action on bond to recover hire of county convict, barred when. Suit on bond to recover hire of a county convict. [R. S. articles 1876, 3604.] Under the provisions of the bond, the last payment became due on the 18th of May, 1878, and more than four years had elapsed from that date before the institution of this suit. Defendants pleaded the statute of limitation of four years, which was sustained and the suit was dismissed. Held, that in actions-like this, the maxim nullum tempus occurrit regi does' not apply in favor of a county, and that this suit was barred by the statute of *22limitation of four years. The case of Coleman v. Thurmond, 56 Tex. 514, is cited, and distinguished from the case at bar. [Galveston v. Menard, 23 Tex. 408; 10 Barb. 155; Angell on Highways, § 324; Armstrong v. Dalton, 4 Dev. (N. C.) 568; 8 Ohio, 258; 9 Shep. (Me.) 445; 2 Dillon Munic. Corp. §§ 637-668.]
October 13, 1883.
Affirmed.